Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

         DETAILED ACTION
	
1.	This action is in response to the amendment and argument field on 15 September 2022.
2.	Claims 1-15 remain rejected and pending.	


                                             Responses to the Argument

3. 	The applicant’s arguments filed on 15 September 2022 have been fully considered but they are not persuasive. In the Remarks, the applicant has argued in substance:
	
Argument:
	“It is respectfully submitted that Klaedtke does not qualify as prior art to the present application. In particular, Klaedtke does not qualify as prior art to the present application under 35 U.S.C. § 102(a)(1) because Klaedtke published on July 11, 2019, which is within Page 6 of 8 
Response to Office Action dated June 29, 2022Application No. 16/804,214Filed September 14, 2022Attorney Docket No. 817314one year of the earliest effective filing date of the present application of October 23, 2019, and Klaedtke is a disclosure by the inventor. See 35 U.S.C. § 102(b)(1)(A). Klaedtke also does not qualify as prior art to the present application under 35 U.S.C. § 102(a)(2) because Klaedtke and the present application were, not later than the effective filing date of the present application, owned or subject to an obligation of assignment to NEC Laboratories Europe GmbH.”

Response:
	Examiner respectfully disagrees, because, prior art Klaedtke, published on 2019-07-11; however, filing date of this publication is 2018-01-10, which prior filing date of the current application, US patent application no. 15/865518, therefore rejection sustained.



              Conclusion 

4.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure (See form “PTO-892 Notice of reference cited).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONJUR RAHIM whose telephone number is (571)270-3890.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Monjur Rahim/
Patent Examiner
United States Patent and Trademark Office
Art Unit: 2436; Phone: 571.270.3890
E-mail: monjur.rahim@uspto.gov
Fax: 571.270.4890